PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/475,480
Filing Date: 2 Jul 2019
Appellant(s): ZAGORCHEV et al.



__________________
William S. Francos (Reg. No. 38,456)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021.
Table of Contents
I.	Claims in Question and the § 103 Rejection Associated Therewith.	3
Claim 1:	4
Claim 2:	7
Claim 17:	11
II.	Standard of Review.	14
III.	Basic Physics of Magnetic Resonance Imaging (MRI).	15
IV.	Appellant’s Arguments Regarding Signal Intensity Are Incorrect Because the Appellant Misunderstands the Technology and Does Not Take Into Consideration the Teachings of the References.	15
V.	Appellant’s Arguments Regarding Automatic Detection Are Incorrect Because the Appellant Does Not Take Into Consideration the Teachings of the References.	17
VI.	Appellant’s Arguments Regarding Basing a Voxel Value on Signal Intensity are Incorrect Because the Appellant Does Not Take Into Consideration the Teachings of the References, the Teaching of the Instant Application’s Specification, and General Knowledge of the Technology.	18
VII.	Appellant’s Arguments Regarding the Motivation to Combine are Incorrect Because the Appellant Does Not Take Into Consideration the Proper Authority for § 103 Motivations – KSR and Graham v. John Deere.	20
VIII.	Appellant’s Arguments That There is No Link Between The Value of a Voxel to Signal Intensity is Incorrect Because the Appellant Does Not Take Into Consideration the Teachings of the References, the Teaching of the Instant Application’s Specification, and General Knowledge of the Technology.	22


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims in Question and the § 103 Rejection Associated Therewith.
Claims 1-4, 5-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzken et al. (Pub. No.:US 2017/0032520 A1 – hereinafter “Nitzken”) in view of Eskildsen .
Claim 1:
Nitzken discloses a cortical malformation identification (¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”) method, comprising: 
performing a magnetic resonance imaging (MRI) scan on a cerebral cortex (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”); 
obtaining MRI scan (¶25 discloses “analyzing medical images (e.g., brain scan images) of a medical imaging scan”; ¶70 discloses “digital interfaces between CPU 504 and each of components”) comprising (¶30 discloses “3D Tl-MRI scans is a challenging problem because of similar pixel-wise image intensities”); 
quantitatively evaluating the digital image data to produce quantified scan data (¶¶21, 42 discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework” [emphasis added]); 
automatically detecting (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) a cortical malformation based on the quantified scan data (¶3 discloses “medical images of a brain scan may assist in identifying and/or assessing neurological injuries and/or conditions…structural differences may be found in brains of individuals of subjects exhibiting dyslexia, autism, and attention deficit/hyperactivity disorder (ADHD)”; ¶5 discloses “evidence of change in the bilateral temporoparietal and left occipitotemporal
cortical regions”; ¶12 discloses “classify the brain cortex and to identify the brain as being associated with a particular neurological condition”; ¶17 discloses “a neurological condition of the brain may be determined based on identification of one or more significant locations
in the brain”); 
mapping a three dimensional representation of the cerebral cortex to the quantified scan data to produce a mapped image of the cerebral cortex (¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain and provide a new framework for mapping the brain in order to explore differences of brains having various neurological conditions relative to 
neurotypical (i.e., "normal") brains”; ¶¶36, 39, 45);  
color-coding the mapped image of the cerebral cortex so that the cortical malformation is shown in a different color than a remainder of the cerebral cortex in the mapped image (¶45 discloses “FIG. 3 illustrates, as one example, the uniquely colored Broca's and Wernicke's areas”; ¶42 discloses “illustrated node color corresponds to the statistical significance of the node, with brighter node colors indicating more significant nodes relative to nodes having less-bright colors”; ¶43); and 
outputting the color-coded mapped image of the cerebral cortex (¶69 discloses “Computer 500 also typically receives a number of inputs and outputs for communicating information externally”).
(Abstract disclose a method for processing digital images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Eskildsen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to extract information from digital data sets of MR images to better develop and modify treatments for a patient (Eskildsen C1:L30-35).  This motivation for the combination of Nitzken and Eskildsen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP §2141 (III).
Nitzken discloses all of the subject matter as described above except for specifically teaching “measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel values in images based on the image data.”  However, Fischl in the same field of endeavor teaches measurements of signal intensity (¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶¶5, 9 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")” and “form of FCDs called Focal Transmantle Dysplasias ("FTDs") are subtle abnormalities that, in the majority of cases, are only visible on high resolution MRI images, such as fluid attenuated inversion recovery ("FLAIR")”) measured during the MRI scan (¶13 discloses “abnormally bright MRI signal intensities from acquired image data”), wherein the signal intensity is represented in pixel values in images based on the image data (¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63; where, the terms pixels and voxels are often used interchangeably in medical imaging software as disclosed in the instant application’s ¶¶32-36 as well as Nitzken ¶¶30-32 and Eskildsen C5:L61-62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Fischl before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to aid in the automatic detection abnormal information from MR images to allow radiologist to focus on a reduced area for improved patient treatment and diagnosis (Fischl ¶11).  This motivation for the combination of Nitzken and Fischl is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP §2141 (III).
Claim 2:
Nitzken discloses a medical resonance imaging (MRI) system (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”) for cortical malformation identification (¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”), comprising: 
A processor (¶68);
A memory that stores instructions (¶14), which when executed by the processor (¶68), causes the processor to:
quantitatively evaluate, (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”) to produce quantified scan data (¶¶21, 42 discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework”  [emphasis added]) ;  
automatically detect (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) a cortical malformation based on the quantified scan data (¶3 discloses “medical images of a brain scan may assist in identifying and/or assessing neurological injuries and/or conditions…structural differences may be found in brains of individuals of subjects exhibiting dyslexia, autism, and attention deficit/hyperactivity disorder (ADHD)”; ¶5 discloses “evidence of change in the bilateral temporoparietal and left occipitotemporal cortical regions”; ¶12 discloses “classify the brain cortex and to identify the brain as being associated with a particular neurological condition”; ¶17 discloses “a neurological condition of the brain may be determined based on identification of one or more significant locations in the brain”); and 
a mapped (¶11 discloses “a three dimensional mapping of a brain”; ¶45 discloses “a brain map”) image of the cerebral cortex so that the cortical malformation is shown in a different color than the remainder of the cerebral cortex in the mapped image, based on the quantified scan data (¶45 discloses “Richlan [5, 24] and Krafnick's [6] recommendations for identifying specific locations of the most prominent differences between the dyslexic and control subjects… FIG. 3 illustrates, as one example, the uniquely colored Broca's and Wernicke's areas… in FIG. 3, certain Brodmann may be mapped with or overlaid on the brain map image”; ¶42 discloses “illustrated node color corresponds to the statistical significance of the node, with brighter node colors indicating more significant nodes relative to nodes having less-bright colors”; ¶43).
Nitzken discloses all of the subject matter as described above except for specifically teaching “digital.”  However, Eskildsen in the same field of endeavor teaches digital (Abstract disclose a method for processing digital images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Eskildsen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to extract information from digital data sets of MR images (Eskildsen C1:L30-35).  This motivation for the combination of Nitzken and Eskildsen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) 
Nitzken discloses all of the subject matter as described above except for specifically teaching “comprising measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel values in images based on the digital image data.”  However, Fischl in the same field of endeavor teaches measurements of signal intensity (¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶¶5, 9 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")” and “form of FCDs called Focal Transmantle Dysplasias ("FTDs") are subtle abnormalities that, in the majority of cases, are only visible on high resolution MRI images, such as fluid attenuated inversion recovery ("FLAIR")”) measured during the MRI scan (¶13 discloses “abnormally bright MRI signal intensities from acquired image data”), wherein the signal intensity is represented in pixel values in images based on the digital image data (¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63; where, the terms pixels and voxels are often used interchangeably in medical imaging software as disclosed in the instant application’s ¶¶32-36 as well as Nitzken ¶¶30-32 and Eskildsen C5:L61-62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Fischl before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to aid in the automatic detection abnormal information from MR images to allow radiologist to focus on a reduced area for improved patient treatment and diagnosis (Fischl ¶11).  This motivation for the combination of Nitzken and 
Claim 17:
Nitzken discloses a medical resonance imaging (MRI) system for cortical malformation identification (¶5 discloses “lack of the typical brain asymmetry and an increase in cortical anomalies”), comprising: 
A processor (¶68);
A memory that stores instructions (¶14), which when executed by the processor (¶68), causes the processor to:
quantitatively evaluate, (¶25 discloses “a 3-dimensional magnetic resonance image (MRI) scan of a brain”; ¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain”) to produce quantified scan data (¶¶21, 42 discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework”  [emphasis added]) comprising measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel caused in images based on the digital image data; 
automatically detect (¶7 discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains”) a cortical malformation based on the quantified scan data (¶3 discloses “medical images of a brain scan may assist in identifying and/or assessing neurological injuries and/or conditions…structural differences may be found in brains of individuals of subjects exhibiting dyslexia, autism, and attention deficit/hyperactivity disorder (ADHD)”; ¶5 discloses “evidence of change in the bilateral temporoparietal and left occipitotemporal cortical regions”; ¶12 discloses “classify the brain cortex and to identify the brain as being associated with a particular neurological condition”; ¶17 discloses “a neurological condition of the brain may be determined based on identification of one or more significant locations in the brain”); and map a three dimensional representation of the cerebral cortex to the quantified scan data to produce a mapped image of the cerebral cortex including the detected cortical malformation (¶28 discoes “The disclosed embodiments focus on the cerebral cortex of the brain and provide a new framework for mapping the brain in order to explore differences of brains having various neurological conditions relative to neurotypical (i.e., "normal") brains”; ¶¶36, 39, 45).
Nitzken discloses all of the subject matter as described above except for specifically teaching “digital.”  However, Eskildsen in the same field of endeavor teaches digital (Abstract disclose a method for processing digital images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Eskildsen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to extract information from digital data sets of MR images (Eskildsen C1:L30-35).  This motivation for the combination of Nitzken and Eskildsen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art 
Nitzken disclose all of the subject matter as described above except for specifically teaching “comprising measurements of signal intensity measured during the MRI scan, wherein the signal intensity is represented in pixel values in images based on the digital image data.”  However, Fischl in the same field of endeavor teaches measurements of signal intensity (¶10 discloses “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity)”; ¶¶5, 9 discloses “One type of malformation that causes epilepsy is Focal Cortical Dysplasia ("FCD")” and “form of FCDs called Focal Transmantle Dysplasias ("FTDs") are subtle abnormalities that, in the majority of cases, are only visible on high resolution MRI images, such as fluid attenuated inversion recovery ("FLAIR")”) measured during the MRI scan (¶13 discloses “abnormally bright MRI signal intensities from acquired image data”), wherein the signal intensity is represented in pixel values in images based on the digital image data (¶51 discloses “steps from voxel to voxel searching for abnormally bright image intensities”; ¶¶55, 63; where, the terms pixels and voxels are often used interchangeably in medical imaging software as disclosed in the instant application’s ¶¶32-36 as well as Nitzken ¶¶30-32 and Eskildsen C5:L61-62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nitzken and Fischl before the effective filing date of the claimed invention.  The motivation for .

(2) Response to Argument
Standard of Review.
The standard to be applied in all cases is the “preponderance of the evidence” test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.” MPEP 706 § I.  Here, the appellee will show that the burden of proof is satisfied by convincing Patent Trial and Appeal Board (PTAB – hereinafter “the Board”) that there is a greater than 50% chance that the claims were obvious at the time of filing.  
Basic Physics of Magnetic Resonance Imaging (MRI).1
In an MRI, a magnetic field is applied to align the protons of the water nuclei of the tissue being examined.  Next, a radio frequency (RF) energy is applied.  This RF energy disturbs the nuclei and the nuclei move.  When the RF is removed the nuclei move back to the aligned resting position.  In moving back to the aligned position, the nuclei emit RF energy.  This emitted energy is used in conjunction with the Fourier transform to transform the frequency information in the signal from each location in the imaged plane to corresponding intensity levels.  These intensity levels are displayed as shades of gray in a matrix of pixels.  This explanation of a MRI is corroborated by the instant application’s specification’s ¶¶ 23, 26, and 32.  It is worth noting that the portions of ¶¶ 23, 26, and 32 discussing a superimposed 3D mesh are not recited in the independent claims 1, 2, and 17.  The concepts of signal intensity and pixel/voxel intensity are the subjects of the appeal.
Appellant’s Arguments Regarding Signal Intensity Are Incorrect Because the Appellant Misunderstands the Technology and Does Not Take Into Consideration the Teachings of the References.
With respect to claim 2, the appellant makes the argument that “there is no disclosure nor suggestion of a processor configured to a automatically detect a cortical malformation based on the quantified scan data comprising measurements of signal intensity as specifically recited in claim 2.”  See Ap. Br. p. 5.  As shown above in part III, the measurement of signal intensity is a basic function of the MRI.  The prior art also teaches these features.  The primary reference, quantitative characteristics of normal, autistic, and dyslexic brains (emphasis added).” See Nitzken ¶7.  See also Final pp. 4, 8.  Nitzken also discloses “highlighting detected areas of significant differences on the brain surface of a dyslexic brain relative to a control population as quantified using the disclosed image processing framework (emphasis added).”  See Nitzken ¶¶21, 42.  See also Final p. 7.  
The secondary reference, Fischl, was used to teach the claimed “measurements of signal intensity.”  See Final pp. 9-10.  Fischl is concerned with using MRI to diagnose focal brain lesions, specifically Focal Cortical Dysplasia (“FCD”), that is a common cause of seizure in children and adults.  See Fischl ¶¶5, 7.  Fischl teaches using “high resolution MRI images, such as fluid attenuated inversion recovery (“FLAIR”) or T2-weighted scans” to detect these brain abnormalities.  See Fischl ¶9. See also Final p. 9.  Fischl teaches “measurements of signal intensity” in ¶10 which teaches “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity) (emphasis added).”  Similar teachings can be found throughout Fischl.  For example, ¶13 teaches, “abnormally bright MRI signal intensities from acquired image data (emphasis added),” ¶16 teaches, “estimate signal intensity distributions of the acquired image data relative to compartments of the subject brain (emphasis added),” and claims 11 and 13 teach signal intensity.  
Therefore, the teachings of Nitzken and Fischl is sufficient and the combination of references reads on the claimed invention of claim 2 reciting a “quantified scan data comprising measurements of signal intensity.”  This satisfies the prima facie case of 
Appellant’s Arguments Regarding Automatic Detection Are Incorrect Because the Appellant Does Not Take Into Consideration the Teachings of the References.
The appellant makes the argument that Nitzken does not disclose “the automatic detection of a cortical malformation based on quantified scan data comprising measurements of signal intensity, but rather by determining CWM structural differences related to the volume …”. See Ap. Br. pp. 5-6.  Nitzken discloses the claimed “automatic detection” in ¶7 which discloses “methods for automatic dyslexia and/or autism detection by revealing differences between quantitative characteristics of normal, autistic, and dyslexic brains (emphasis added).”  See Final p. 8. Nitzken also discloses “cortical malformation” in ¶5 which discloses “a lack of the typical brain asymmetry and an increase in cortical anomalies (emphasis added).”  Thus, Nitzken ¶¶5-6 shows that the used of MRI of brains allows for the automatic detection of dyslexia and/or autism by revealing quantitative characteristics, such as lack of symmetry, in the cortical regions of the brain.  
The teachings of Nitzken ¶¶5-6 in conjunction of the teachings of Nitzken and Fischl, explained in section IV above (See Ex. Ans. at 15), is sufficient.   The combination of references reads on the claimed invention in claim 2 reciting a “the automatic detection of a cortical malformation based on quantified scan data comprising measurements of signal intensity.”  This satisfies the prima facie case of obviousness under § 103 beyond a preponderance of the evidence.  Appellee respectfully asks the Board to sustain the § 103 rejection. 
Appellant’s Arguments Regarding Basing a Voxel Value on Signal Intensity are Incorrect Because the Appellant Does Not Take Into Consideration the Teachings of the References, the Teaching of the Instant Application’s Specification, and General Knowledge of the Technology.
The appellant makes the argument that there is “no disclosure or suggestion of basing a voxel value on a particular signal intensity; rather this portion of Fischl, et al. merely notes that certain voxels (displayed on a monitor) may be pose brighter images than others.” See Ap. Br. pp. 6-7.  This is an incorrect representation of Fischl as well as an incorrect understanding of the physics behind how a MRI works.  As described above in section IV, Fischl’s ¶10 teaches “diagnosis through the use of FLAIR signal intensities can significantly increase detection accuracy of FCDs and, in particular, FTDs (as they present most prominently as regions of abnormal FLAIR intensity) (emphasis added).”  See Ex. Ans. at 15. As well as Fischl’s ¶13 which teaches, “abnormally bright MRI signal intensities from acquired image data (emphasis added)” and ¶16 that teaches, “estimate signal intensity distributions of the acquired image data relative to compartments of the subject brain (emphasis added).” Therefore, the voxel value is reflective of the signal intensity.  This is the basic understanding of an MRI.  As shown in section III above (See Ex. Ans. at 14), emitted energy from the protons of the water nuclei of the tissue is used to transform the RF frequency information in the signal from each location in the imaged to corresponding intensity levels.  These intensity levels are displayed as shades of gray in a matrix of pixels.  Also, the appellant’s specification clarifies that pixel intensity is “reflective of” signal intensity (shown below).  

    PNG
    media_image2.png
    463
    671
    media_image2.png
    Greyscale

See Spec. pp. 7-8, ¶32.  The pixel (or voxel) intensity is the visual representation of the signal intensity.  When the MRI is taken the intensity of the signal is transmitted to a display which represents it in pixel or voxel form.  Fischl, the explanation of the physics behind an MRI, and the instant application’s specification disclose that signal intensity and pixel intensity are essentially the same thing, or in the least, the pixel intensity is derivative of the signal intensity. Therefore, the appellant’s arguments regarding the “no disclosure or suggestion of basing a voxel value on a particular signal intensity” are erroneous. 
Finally, the teachings of Fischl, the expiation of MRI technology in section III, and the appellant’s specification are sufficient and reads on the claimed invention of claim 2 and negate the argument that there is “no disclosure or suggestion of basing a voxel value on a particular signal intensity.”  This satisfies the prima facie case of obviousness under § 103 beyond a 
Appellant’s Arguments Regarding the Motivation to Combine are Incorrect Because the Appellant Does Not Take Into Consideration the Proper Authority for § 103 Motivations – KSR and Graham v. John Deere.
The appellant makes the argument that the motivation to combine Nitzken, Fischl, and Eskildsen are insufficient because “the basis for combination merely states that a result of combining the references.” See Ap. Br. p. 7.  The appellant cites Heart Failure Technologies, LLC, and asserts that there is no “why” in the motivation to combine the references.  Heart Failure Technologies reiterates KSR’s teaching that cited the court’s findings in In re Kahn that states, “There must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness … however, the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Citing In re Kahn, 441 F.3d 977, 988 (C.A.Fed.2006).  KSR reiterated Graham v. John Deere’s position that “Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background, the obviousness or nonobviousness of the subject matter is determined.”  Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17, (1966).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 399 (2007).
In Heart Failure Technologies the Board mad the conclusion that “Petitioner must show some reason why a person of ordinary skill in the art would have thought to combine particular Heart Failure Techs., LLC Petitioner v. Cardiokinetix, Inc., IPR2013-00183, 2013 WL 4181227 at 5 (P.T.A.B. July 31, 2013).  In the instant application, the Final Office Action of March 22, 2021, met the requirements for an articulated reasons why a person of ordinary skill in the art would have thought to combine particular available elements of knowledge to reach the claimed invention.  For the combination of Nitzken and Eskildsen the Final recited the motivation “to extract information from digital data sets of MR images to better develop and modify treatments for a patient (Eskildsen C1:L30-35) (emphasis added).”  See Final p. 5.  The purpose of most medical imaging innovation is to help caregivers see and treat the ailments of patients.  This was taught by Eskildsen and remains a valid motivation to combine under KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  This is also a valid motivation to combine under KSR Exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. See MPEP §2141 (III).
With respect to the combination of Nitzken and Fischl, the Final Rejection disclosed “The motivation for this combination of references would have been to aid in the automatic detection of abnormal information from MR images to allow radiologist to focus on a reduced area for improved patient treatment and diagnosis (Fischl ¶11).”  See Final pp. 6-7.  These constitute articulated reasons why a person of ordinary skill in the art would have thought to combine particular available elements of knowledge to reach the claimed invention.  This motivation was taught by Fischl and remains a valid motivation to combine under KSR exemplary rationale (G) and KSR Exemplary rationale (A). See MPEP 2141 (III).
prima facie case of obviousness under § 103 beyond a preponderance of the evidence.  Appellee respectfully asks the Board to sustain the § 103 rejection.
Appellant’s Arguments That There is No Link Between The Value of a Voxel to Signal Intensity is Incorrect Because the Appellant Does Not Take Into Consideration the Teachings of the References, the Teaching of the Instant Application’s Specification, and General Knowledge of the Technology.
The appellant makes the argument that “there is no disclosed link between the value of a voxel to a signal intensity in Fischl, et al.”  This is incorrect for the reasons disclosed in section VI above. See Ex. Ans. pp. 18-20.  Briefly, Fischl teaches the link between signal intensities and pixel/voxel intensity in ¶13 which teaches, “abnormally bright MRI signal intensities from acquired image data (emphasis added).”  The appellant attempts to assert that the pixels in the image data is used to derive signal intensity.  This assertion is clearly incorrect when viewed in light of a basic understanding of MRI.  In an MRI, the emitted energy from the protons of the water nuclei of the tissue are used to transform the signal from each location in the imaged plane to corresponding intensity levels.  These intensity levels are displayed as shades of gray in a matrix of pixels on a monitor.  See Ex. Ans. at 14.  Further, the applicant’s own specification asserts that the pixel (or voxel) intensity is the visual representation of the signal intensity. See Spec. pp. 7-8, ¶32.  This is not a novel aspect of the invention that the specification is describing; rather, it is a basic understanding of how an MRI works.  


For the above reasons, it is believed that the rejections should be sustained.
Kind Regards,
/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        
Conferees:

/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666   
                                                                                                                                                                                                     /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667           

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666                                                                                                                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.ou wan


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 David C Preston, M.D., Magnetic Resonance Imaging (MRI) of the Brain and Spine: Basics, (January 25, 2022), https://case.edu/med/neurology/NR/MRI%20Basics.htm.